PER CURIAM.
This is an appeal from an order adjudging appellant guilty of contempt of *223court in disobeying an injunction which forbade violation of OPA rent regulations, and fixing his punishment at a fine of $1,000.00, or imprisonment for a period of six months. We think that the facts in evidence amply sustain the action of the District Judge in holding appellant guilty of contempt. We do not think, however, that the facts justify the penalty imposed. The violation of the rent regulation was of minor character, and there is no showing of a defiant attitude on the part of appellant or that he was a hardened offender. We think that he will be sufficiently punished by a fine of $500.00, or imprisonment for three months, and understand that we have power to make such modification, when we conclude that the punishment imposed was not justified by the facts. United States v. United Mine Workers of America, 330 U.S. 258, 304, 305, 67 S.Ct. 677. The order appealed from will be modified accordingly. As so modified, it will be affirmed.
Modified and affirmed.